     Case 2:14-md-02591-JWL-JPO Document 4080 Filed 02/06/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


In Re: Syngenta AG MIR162                    )
Corn Litigation                              )
                                             )      MDL No. 2591
                                             )
THIS DOCUMENT RELATES TO                     )      Case No. 2:14-md-2591-JWL-JPO
ALL CASES EXCEPT:                            )
                                             )
 Louis Dreyfus Company Grains                )
 Merchandising LLC v. Syngenta AG, et        )
 al., No. 16-2788-JWL-JPO                    )
                                             )
 Kellogg, et al., v. Watts Guerra, LLC,      )
 et al., No. 2:18-cv-02408-JWL-JPO           )


                 SYNGENTA’S UNOPPOSED MOTION FOR ORDER
                DISMISSING INDIVIDUAL CASES SUBJECT TO THE
              DECEMBER 17, 2018 FINAL ORDER AND JUDGMENT AND
               ADDRESSING OUTSTANDING INDIVIDUAL ACTIONS

       The Syngenta Defendants (“Syngenta”) respectfully move this Court for an Order

dismissing and closing individual cases subject to the December 17, 2018 Final Order and

Judgment (ECF No. 3850) and addressing the outstanding individual actions for which no case

schedule currently exists.

       In support of this motion, Syngenta states as follows:

       1.      On December 17, 2018, the Court entered a Final Order and Judgment (ECF No.

3850) certifying a Settlement Class and approving the Agrisure Viptera/Duracade Settlement

Agreement reached between the parties.

       2.      The Final Order and Judgment “dismissed with prejudice and without costs to any

party” the Producer and Non-Producer Plaintiffs’ Consolidated Fourth Amended Class Action

Master Complaint (ECF No. 3505) (“Master Complaint”).           See ECF No. 3850 at 12 (¶ 24).

Pursuant to the Order Relating to Consolidated Pleadings, see ECF No. 287 at 7, the Final Order
     Case 2:14-md-02591-JWL-JPO Document 4080 Filed 02/06/19 Page 2 of 4




and Judgment accordingly encompassed all of the individual actions which had conformed to the

Master Complaint (“conforming cases”) on the terms described in the settlement followed by the

Final Order and Judgment. Because the Court retains exclusive and continuing jurisdiction over

all of these cases on the terms described in the Final Order and Judgment, Syngenta respectfully

requests that the Court now direct the Clerk to close the conforming cases listed on Exhibit A.

       3.      There are a small number of individual cases (or in some instances individual

claims in multi-party cases) filed in this MDL by Settlement Class members who did not

conform to the Master Complaint (“non-conforming cases”). Exhibit B lists all non-conforming

cases and Exhibit C lists cases where some plaintiffs named in the complaint filed a notice to

conform and some did not. The Order Relating to Consolidated Pleadings provides that “[a]ny

Orders issued by the Court that are directed to the Master Complaint shall be deemed to apply to

all cases to the extent the issues have the same subject-matter as the allegations, claims, and

parties in the individual cases” unless a plaintiff files “an objection within 14 days of an Order

explaining why that Order … should not apply to his or her individual case.” ECF No. 287 at 8.

The Final Order and Judgment addressed the resolution of all claims released by the settlement

agreement and enjoined further prosecution of such individual cases. ECF No. 287 at 10. No

Settlement Class member with a non-conforming case filed an objection pursuant to the Order

Relating to Consolidated Pleadings. Syngenta accordingly requests that the Court order dismissal

with prejudice of all claims and cases filed against any Released Party, as that term is defined in

the settlement agreement, in all non-conforming cases given that the date for any objections by

non-conforming plaintiffs passed 14 days after the Final Order and Judgment. Syngenta and

Plaintiffs agree that in the event the Final Order and Judgment is reversed, all such dismissals

may be vacated pursuant to and consistent with section 6.2.4 of the settlement agreement. ECF




                                                2
     Case 2:14-md-02591-JWL-JPO Document 4080 Filed 02/06/19 Page 3 of 4




No. 3507-2 at 55 (in the event approval of the settlement is reversed all “MDL Actions … shall

revert to their status as of the date before the execution of this Agreement.” S.A. § 6.2.4 (ECF

No. 3507-2).

       4.      The Settlement Class and Settlement Subclasses do not include those who opted

out of the Settlement Class. ECF No. 3850. None of the individuals who timely and validly

opted out of the Settlement Class, ECF No. 3850-1, have lawsuits currently pending in this

MDL.

       5.      Also excluded from the Settlement Class and Settlement Subclasses are the

“Excluded Exporters.”      Four such excluded exporters—Louis Dreyfus Company Grains

Merchandising LLC (“Louis Dreyfus”), Trans Coastal Supply Company, Inc. (“Trans Coastal”),

Agribase International, Inc. (“Agribase”), and The Delong Co. Inc. (“Delong”)—have individual

lawsuits that remain pending in this MDL.1

       6.      Syngenta respectfully requests that the Court enter an Order requiring Trans

Coastal, Agribase, and Delong to file individual Notices of Intent to Proceed with Individual

Lawsuit within 45 days if any of them intends to proceed with its claims,2 or else be subject to

dismissal for want of prosecution. Upon the filing of such a Notice, the parties could then confer

on a scheduling order and submit a proposed order (with competing sections addressing any

disputed issues) to the Court within 45 days of the date of each Notice.




1
       See Louis Dreyfus Company Grains Merchandising LLC v. Syngenta AG, et al., No. 16-
2788-JWL-JPO; Trans Coastal Supply Company, Inc. v. Syngenta AG, et al., No. 2:14-cv-02637-
JWL-JPO; The Delong Co., Inc. v. Syngenta AG, et al., No. 2:17-cv-02614-JWL-JPO; Agribase
International Inc. v. Syngenta AG, et al., No. 2:15-cv-02279-JWL-JPO.
2
       The Louis Dreyfus v. Syngenta case is currently subject to an operative scheduling order.
See Amended Scheduling Order, ECF. No. 76, Louis Dreyfus Company Grains Merchandising
LLC v. Syngenta AG, et al., No. 16-2788-JWL-JPO (Jul. 16, 2018).


                                                3
     Case 2:14-md-02591-JWL-JPO Document 4080 Filed 02/06/19 Page 4 of 4




       7.      Plaintiffs, by and through Settlement Class Counsel and Plaintiffs’ Co-Lead

Counsel, do not oppose this motion and the relief requested.


Dated: February 6, 2019                     Respectfully submitted,

                                            /s/ Thomas P. Schult
                                            Thomas P. Schult (tschult@berkowitzoliver.com)
                                            Jennifer B. Wieland (jwieland@berkowitzoliver.com)
                                            Carson M. Hinderks (chinderks@berkowitzoliver.com)
                                            BERKOWITZ OLIVER LLP
                                            2600 Grand Boulevard, Suite 1200
                                            Kansas City, Missouri 64108
                                            Telephone: (816) 561-7007
                                            Facsimile: (816) 561-1888

                                            Liaison Counsel for Syngenta Defendants

                                            Michael D. Jones (mjones@kirkland.com)
                                            Edwin John U (edwin.u@kirkland.com)
                                            Bridget K. O’Connor (bridget.oconnor@kirkland.com)
                                            Ragan Naresh (ragan.naresh@kirkland.com)
                                            Patrick Haney (patrick.haney@kirkland.com)
                                            KIRKLAND & ELLIS LLP
                                            655 15th Street N.W., Suite 1200
                                            Washington, D.C. 20005
                                            Telephone: (202) 879-5000
                                            Facsimile: (202) 879-5200

                                            Lead Counsel for Syngenta Defendants



                                 CERTIFICATE OF SERVICE

       I certify that on February 6, 2019, I electronically filed the foregoing with the Clerk of
this Court by using the CM/ECF system, which will accomplish service through the Notice of
Electronic Filing for parties and attorneys who are Filing Users.



                                              /s/ Thomas P. Schult
                                              Thomas P. Schult




                                                 4
